Title: To Benjamin Franklin from David Hartley, 11 October 1783
From: Hartley, David
To: Franklin, Benjamin


          
            Dear Sir
            London October 11 1783
          
          I beg leave to introduce to you by this letter the Revd Dr Scrope a Gentleman of a very respectable character & family in Wiltshire bordering upon Glo’stershire. He has likewise the honour of being one of his Majesty’s Chaplains. He is in an infirm state of health and is going in to France for change of climate. The State of his health makes it uncertain at what time he may be able to avail himself of an introduction to you. In these circumstances he has desired me to make him known to you. The very polite attention wch you always show to every English Gentleman makes it unnecessary for me to do any thing farther than to present to you the name and character of Dr Scrope & his request.
          I am Dear Sir with the greatest respect Your Most obedt humble Servt.
          
            D Hartley
            To Dr Franklin &c. &c. &c.
          
        